DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over WO’535 (WO 2016/084535) in view of JP’403 (JP 2001-322403).
US 2017/0259515 is an English language equivalent to WO’535 and relied as an English language translation to WO’535. 

Regarding claim 1, WO’535 teaches a tire comprising a belt 28 (an annular tire structural member) formed by a resin-covered cord that is wound in a spiral shape (FIG. 2 and [0067]).
WO’535 is silent to a resin-covered cord including a protrusion formed on a side face and formed continuously along a length direction of the resin-covered cord and the resin having a parallelogram shaped cross section profile.
However, JP’403 teaches a tire comprising a belt formed by a strip having a protrusion formed on a side face (FIG. 11 and FIG. 12) for the benefits of high bond strength ([0001] and [0016]).  In FIG. 11 and FIG. 12, the strip has a parallelogram cross sectional shape with two side faces each having a protrusion.  See FIG. 12(2) and reference characters 74a and 74b or FIG. 11(2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the resin-covered cord of WO’535 with a protrusion formed on a side face and formed continuously along a length direction of the resin-covered cord and the resin having a parallelogram shaped cross section profile since the resin-covered cord of WO’535 wound in a spiral shape and has a parallelogram shaped cross section and JP’403 teaches a belt of a tire formed by a strip having a parallelogram cross sectional shape with two side faces each having a protrusion for the benefits of high bond strength. 
Response to Arguments
Applicant’s arguments filed 05/24/2022 have been considered but are moot in view of the new grounds of rejection presented in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        06/03/2022